DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 01/11/2021, are acknowledged.  Claims 18-38 are pending in this action.  Claims 1-17 have been cancelled.  Claims 18-38 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent application No. 14/484,679, filed September 12, 2014 and now issued as U.S. Patent 10,898,477, which is a continuation-in-part of U.S. Patent Application No. 13/943,010, filed July 16, 2013 and now abandoned.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (more than 20 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises multiple acronyms without proper definition, e.g., HLB, SR, PQQ, PQQ-SR (Pages 3, 4, Examples).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Appropriate correction is required.
The specification comprises typographic errors, e.g., Curcumin, Resveratrol, Oligonol (e.g., Pages 4-6, Examples) that need to be corrected.
The specification comprises references on publications (e.g., Pages 6-7, 10, 23).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  
The specification comprises multiple trademark/trade names to identify the compounds involved (e.g., Pages 7, 9, 10).  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  Further, the use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  Further, relationship between a trademark/trade name and the product it identifies is sometimes indefinite, uncertain, and arbitrary.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark.  In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.  Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).  In the present case, physical and/or chemical characteristic of said compounds need to be identified by scientific or other explanatory language.  MPEP §608.01(v).  Appropriate correction is required.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 18, 22, 23 are objected to because of the following informalities:   
Claim 18 comprises the typographic error “30% by weight” that needs to be corrected to “30% by weight;”.
Claim 22 comprises the typographic error “polymer selected” that needs to be corrected to “polymer is selected”.  Similar is applied to claim 23.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-26 and 28-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitations “compositions comprising ... a surfactant”, and further recites the limitation “the composition is a powder“ that is unclear.  In the present case, it is noted that surfactants are compounds that lower the surface tension (or interfacial tension) between two liquids, between a gas and a liquid, or between a liquid and a solid.  In the present case, it is unclear what is understood as a surfactant in solid state/powder.  Similar is applied to claims 21, 24, 26.  Clarification is required.  
Claim 18 refers to “composition”, wherein several elements are characterized by their assumed function (e.g., nutraceutical, surfactant, excipient, etc.) and not by the structure essential for said composition.  First, it is noted that the function of a particular compound may change and/or depend on conditions.  Second, it is noted that a vegetable oil (identified presently as a lipid; see claim 20) is a rich source of nutraceuticals (see Vergalo and references cited therein).  Therefore, given that the scope of the claims is not limited by claim language that does not limit a claim to a particular structure (MPEP 2111.04), one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required. 
Claim 20 is not reasonably clear, because the claim recites a broad limitation “a lipid selected from ... a vegetable oil” (i.e., defined by the source of compounds), together with a narrow limitation, i.e., “medium chain triglycerides, ethyl ester of fatty acids” (i.e., constituents of oils defined by a structure) that falls within the broad limitation in the same claim.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Similar is applied to claim 23 regarding the limitations “silica” and “bamboo silica”, claim 28 regarding the limitation “phenolic compounds, polyphenols, cofactors”.  Clarification is required.  
Claim 21 (dependent on claim 18) recites the limitation “a surfactant is .. a polyglycerol ester of a fatty acid having a hydrophilic-lipophilic balance (HLB) value between 8 and 18”.  To this end, it is noted that prior art teaches that the HLB value of a surfactant is merely a rough guide generally used to enable formulation of industrial, pharmaceutical and cosmetic emulsions.  For many important surfactants it has been reported that HLB values can differ by as much as about 8 HLB units, depending upon the empirical method chosen to determine the HLB value (see US 2002/0012680, Para. 0029; Wikipedia).  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, claim 21 is unclear and indefinite, because said claim does not specify the frame of references used to measure the HBL characteristics of claimed surfactants.  Therefore, the metes and bounds of the claimed subject matter are not reasonably clear, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  
Claim 34 recites the limitations “low molecular weight polyphenols”, “high molecular weight proanthocyanidins” that is unclear.  In the present case, neither the claims nor specification provide the definitions for the terms “low molecular weight” and/or “high molecular weight”, and/or provide a standard for ascertaining the requisite degree.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Regarding the limitation “polyphenols derived from ... proanthocyanidins from lychee fruit and green tea”, it is noted that “[i]f a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶ 2.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).”  Clarification is required.  
Claims 19, 22, 25, 29-31, 33, 35-38 are rejected as being dependent on rejected independent claim 18 and/or dependent claims 28, 31, 34 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-38 are rejected under 35 U.S.C. § 103 as being unpatentable over Ravichandran et al., WO2013/175507A1 (effective filing date 5/22/2012; hereinafter referred to as Ravichandran) in view of Mathur et al., US 2011/0305765 (hereinafter referred to as Mathur), Chaniyilparampu et al., WO2010/070664A1 (hereinafter referred to as Chaniyilparampu), and Strassburger, US 2009/0214446.
Ravichandran teaches highly bioavailable, water soluble formulations of nutraceuticals providing sustained release over a 24 hr or more (Claim 17; Abstract; Pages 5-6) that can be in free flowing solid power form (Claim 14; Page 11).
Ravichandran teaches that said formulations may include hydrophobic active agents/nutraceutical such as curcuminoids/curcumin, phenolic compounds, resveratrol and/or catechins that can be solubilized in an amount of 0.0001-50% (Claim 9; Pages 8, 11 as applied to claims 18-19, 25, 27-28, 33, 35-38). Ravichandran provide several examples of formulations comprising 10-15% of curcuminoids (Pages 13, 17, 18).
Ravichandran teaches that emulsifying systems used in preparation of said formulations may include lipids and surfactant (Page 4), e.g., isopropyl myristate as a lipid (i.e., the ester of isopropyl alcohol and myristic acid; Page 11); and/or surfactants selected from polysorbates (e.g., polysorbate 80) and/or glycerol esters with total HLB of the emulsion between 13 and 18 (Claim 12; Page 9-10 as applied to claims 18, 20-21, 24, 27).
Ravichandran teaches said formulations may include polymeric carriers/excipient comprising hydroxypropyl methylcellulose, microcrystalline cellulose, silica and/or derivatives thereof (i.e., polymer and excipient; Claim 14; Page 11 as applied to claims 22-23, 27, 29).  
Ravichandran does not teach the use such polymer as alginate (Claim 26).  Though Ravichandran teaches that emulsifiers comprising surfactants and lipids are widely used for solubilizing hydrophobic compounds in formulating nanoemulsions (Page 4 and references cited therein), Ravichandran does not specifically teach the use of lipids as claimed in claim 30.  
Mathur teaches nutraceutical compositions with enhanced bioavailability and improved efficacy of the drug/nutraceutical (Abstract; Para. 0003, 0012) that can be prepared in form of powders (Para. 0142).  Mathur teaches that said compositions comprise nanoparticles that may include:  (i) curcuminoids, vitamins, policosanol, quercetin, resveratrol, etc. (Claim 18; Para. 0017, 0021, 0024, 0073 and 0077-0079) in an amount of at least 0.1 % (Para. 0143);  (ii) a surfactant such as polysorbates in an amount of up to about 10% by weight of the nanoparticle (Para. 0108);  (iii) lipids (Para. 0013-0017) as triglycerides and/or vegetable oils (Para.0145), coconut extract, coconut (Para. 0022) comprising saturated fat (see Wikipedia);  (iv) silica (Para. 0021); cellulose and/or starch and the like as an excipient (Para. 0142).  Mathur also teaches that said compositions may include alginate as a biocompatible polymer (Para. 0099), and/or polysaccharides, cofactors, amino acids as targeting ligands (Para. 0112).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polymers and/or lipids as taught by Mathur preparing nutraceutical compositions as taught by Ravichandran.  One would do so with expectation of beneficial results, because Mathur teaches the compositions comprising lipids that enhance nutraceutical bioavailability, target specific cells, and minimize risk of tissue toxicity while optimizing therapeutic/nutraceutical outcomes.
Ravichandran also does not teach the use of cyclodextrin in preparing said formulations (Claims 27, 31).
Chaniyilparampu teaches compositions comprising natural or synthetic curcuminoids, nonionic surfactant (e.g., polysorbates, glycol esters; Pages 6,8) and suitable pharmaceutical excipients (Pages 5, 8), e.g., a water-soluble polymer such as hydroxypropyl methylcellulose, carboxymethyl cellulose, alginate and the like (Page 9) that are effective in increasing the bioavailability of the active compounds (Abstract).  Chaniyilparampu specifically teaches that cyclodextrins are able to form inclusion complexes with many lipophilic drugs by taking up a drug molecule or lipophilic moiety of the molecule into the central cavity, and this property has been extensively utilized for drug delivery purpose to increase the bioavailability of said drugs having limited bioavailability due to poor dissolution rate and solubility by improving their absorption (Pages 3-4).  Chaniyilparampu teaches that complexation efficacy of cyclodextrins can be significantly enhanced by including said water-soluble polymer(s) in the complexation medium as said polymers improve both pharmaceutical and biological properties of drug/cyclodextrin complexes (Page 4).  
Strassburger teaches cyclodextrin inclusion complexes to form guest stabilizing systems, e.g., for stabilizing nutraceuticals such as lactones, fatty acids, amino acids, vitamins, etc., and methods for preparing and using the same (Claims 1, 2; Title; Abstract; Para. 0028-0042; Example 26), wherein cyclodextrin can include α-cyclodextrin, β-cyclodextrin, γ-cyclodextrin, and combinations thereof (Claims 14, 15; Para. 0047).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/incorporate cyclodextrins as taught by Chaniyilparampu and Strassburger preparing nutraceutical compositions as taught by Ravichandran.  One would do so with expectation of beneficial results, because cited prior art teaches that incorporation of cyclodextrins in the formulation as colloidal drug/active agent carriers results in enhanced drug carrier property and drug delivery with more bioavailability and better stability.
With regard to the concentrations instantly claimed (Claims 18, 24-25, 27, 32), it is noted that differences in experimental parameters such as concentration of compounds in a composition/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Claim 34 is object to as being dependent upon a rejected base claim, and because the claimed compounds are not clearly delineated (see above).

Pertinent Prior Art
WO2008/134005A1 - teaches nutraceutical compositions comprising quercetin, vitamins in combination with microcrystalline cellulose, silica, starch, and polyethoxylated fatty acid and the method to process said compositions into powders.
WO2006/062544A1 - teaches nutraceutical compositions comprising carotenoids, quercetin, resveratrol, vitamins in combination with lipid, starch, hydroxypropyl methylcellulose, ethyl cellulose, and polysorbates and the method to process said compositions into powders.
US 2003/0229114 – teaches controlled/sustained release formations that may include (i) carotenoids, vitamins (here as antioxidants), amino acids in combination with other active ingredients (Para. 0072-0074); (ii) such excipients as microcrystalline cellulose, hydroxypropyl methylcellulose, alginic acid, silica, and the like (Para. 0098); sodium alginate, edible fats (i.e., lipids) as emulsifying agents (Para. 0103 and 108); and wherein said formulations that can be prepared in free powdered form (Para. 0092, 0097-0098, 0105). 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615